QUEST CAPITAL CORP. Unaudited Interim Consolidated Financial Statements June 30, 2008 (Expressed in thousands of Canadian dollars) Quest Capital Corp. Unaudited Interim Consolidated Balance Sheets As at June 30, 2008 with comparative figures for December 31, 2007 and June 30, 2007 (Expressed in thousands of Canadian dollars) June 30, 2008 December 31, 2007 June 30, 2007 Assets Cash and cash equivalents $ 3,101 $ 30,484 $ 26,163 Loans (note 5) 350,419 277,710 240,055 Future income taxes 2,981 3,916 9,000 Restricted cash (note 6) 8,763 12,452 2,279 Prepaid and other receivables 160 155 356 Capital assets 929 841 416 Other assets 186 186 1,262 Marketable securities - - 3,621 Investments - - 12,646 $ 366,539 $ 325,744 $ 295,798 Liabilities Accounts payable and accrued liabilities (note 10) $ 3,559 $ 7,081 $ 3,606 Income taxes payable 45 188 1,829 Future income taxes 879 904 1,212 Asset retirement obligation 522 572 840 Debt payable (note 7) 66,010 26,365 - 71,015 35,110 7,487 Shareholders’ equity Share capital (note 8) 207,161 207,161 203,590 Contributed surplus (note 8) 7,474 6,934 6,673 Accumulated other comprehensive income - - 3,094 Retained earnings 80,889 76,539 74,954 295,524 290,634 288,311 $ 366,539 $ 325,744 $ 295,798 Contingencies and commitments (notes 5(d) and 11) Approved by the Board of Directors “Stephen C. Coffey”Director Stephen C. Coffey “A. Murray Sinclair”Director A. Murray Sinclair The accompanying notes are an integral part of these unaudited interim consolidated financial statements. Quest Capital Corp. Unaudited Interim Consolidated Statements of Retained Earnings For the three and six months ended June 30, 2008 and 2007 (Expressed in thousands of Canadian dollars) Three Months Ended June 30 Six Months Ended June 30 2008 2007 2008 2007 Retained earnings - beginning of period $ 79,968 $ 71,218 $ 76,539 $ 65,137 Adoption of financial instruments standards - - - 1,591 Net income for the period 7,526 7,366 14,625 14,755 Dividends (6,605 ) (3,630 ) (10,275 ) (6,529 ) Retained earnings – end of period $ 80,889 $ 74,954 $ 80,889 $ 74,954 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. Quest Capital Corp. Unaudited Interim Consolidated Income Statements For the three and six months ended June 30, 2008 and 2007 (Expressed in thousands of Canadian dollars, except per share amounts) Three Months Ended June 30 Six Months Ended June 30 2008 2007 2008 2007 Interest income $ 11,549 $ 9,356 $ 22,680 $ 19,480 Interest expense (726 ) (18 ) (1,149 ) (248 ) Interest income, net 10,823 9,338 21,531 19,232 Provision for loan losses (note 5) (246 ) - (450 ) - Net interest income after provision for loan losses 10,577 9,338 21,081 19,232 Other income Syndication (note 10) 114 322 234 560 Management and finder’s fees (note 10) - 416 - 1,142 Gains on sale of securities (note 10) - 3,578 - 5,735 Other - 20 - 20 114 4,336 234 7,457 Net interest and other income 10,691 13,674 21,315 26,689 Non-interest expense Salaries and benefits 942 1,018 1,678 1,917 Bonuses 487 965 992 1,870 Stock-based compensation (note 8) 268 366 540 566 Office and other 452 389 1,038 722 Legal and professional services 258 352 980 712 Regulatory and shareholder relations 155 150 358 421 Directors’ fees 65 44 118 110 Sales tax (recovery) - (344 ) - 306 Other expenses (recoveries) relating to resource assets 11 (1 ) 74 15 2,638 2,939 5,778 6,639 Income before income taxes 8,053 10,735 15,537 20,050 Provision for income taxes (note 9) 527 3,369 912 5,295 Net income for the period $ 7,526 $ 7,366 $ 14,625 $ 14,755 Earnings per share Basic $ 0.05 $ 0.05 $ 0.10 $ 0.10 Diluted $ 0.05 $ 0.05 $ 0.10 $ 0.10 Weighted average number of shares outstanding Basic 146,789,711 145,118,549 146,789,711 145,037,733 Diluted 146,839,776 148,718,138 147,315,821 148,735,913 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. Quest Capital Corp. Unaudited Interim Consolidated Statements of Comprehensive Income and Accumulated Other Comprehensive Income For the three and six months ended June 30, 2008 and 2007 (Expressed in thousands of Canadian dollars) Three Months Ended June 30 Six Months Ended June 30 2008 2007 2008 2007 Net income for the period $ 7,526 $ 7,366 $ 14,625 $ 14,755 Other comprehensive income Net unrealized gains (losses) on available-for-sale financial assets arising during the period - (533 ) - 1,429 Reclassification adjustment for gains recorded in net income - (597 ) - (567 ) Other comprehensive income (loss) - (1,130 ) - 862 Comprehensive income $ 7,526 $ 6,236 $ 14,625 $ 15,617 Accumulated other comprehensive income – beginning of period $ - $ 4,224 $ - $ - Adoption of financial instruments standards - - - 2,232 Other comprehensive income (loss) for the period - (1,130 ) - 862 Accumulated other comprehensive income –end of period $ - $ 3,094 $ - $ 3,094 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. Quest Capital Corp. Unaudited Interim Consolidated Statements of Cash Flows For the three and six months ended June 30, 2008 and 2007 (Expressed in thousands of Canadian dollars) Three Months Ended June 30 Six Months Ended June 30 2008 2007 2008 2007 Cash flows from operating activities Net income for the period $ 7,526 $ 7,366 $ 14,625 $ 14,755 Adjustments to determine net cash flows relating to operating items: Future income taxes 563 3,338 884 5,166 Stock-based compensation 268 366 540 566 Provision for loan losses 246 - 450 - Amortization of deferred interest and loan fees (1,281 ) (2,691 ) (2,931 ) (4,523 ) Deferred interest and loans fees received 1,685 1,069 4,241 1,295 Other 149 277 318 172 Activity in marketable securities held for trading Purchases - (752 ) - (2,437 ) Proceeds on sales - 2,079 - 4,989 Gains on sale of marketable securities and investments - (3,578 ) - (5,735 ) Expenditures for asset retirement obligation (35 ) (62 ) (83 ) (117 ) Increase/(decrease) in prepaid and other receivables 148 (36 ) (5 ) 328 Decrease in accounts payables and accrued liabilities (3,069 ) (2,162 ) (3,522 ) (651 ) Decrease in income taxes payable (120 ) (212 ) (141 ) (985 ) 6,080 5,002 14,376 12,823 Cash flows from financing activities Proceeds from shares issued - 275 - 704 Dividends (6,605 ) (3,630 ) (10,275 ) (6,529 ) Financing costs - - (664 ) - Change in revolving debt facility 26,010 - 66,510 - Change in other debt facility - - (26,365 ) (22,000 ) 19,405 (3,355 ) 29,206 (27,825 ) Cash flows from investing activities Activity in loans Funded (72,043 ) (58,690 ) (149,436 ) (84,510 ) Repayments 49,030 68,091 77,564 106,978 Other (969 ) 878 (2,597 ) 3,436 Activity in investments Proceeds on sales - 4,574 - 5,876 Change in restricted cash (165 ) 103 3,745 74 Purchases of capital assets (133 ) (7 ) (235 ) (13 ) (24,280 ) 14,949 (70,959 ) 31,841 Foreign exchange gain (loss) on cash held in a foreign subsidiary 2 (176 ) (6 ) (182 ) Increase (decrease) in cash and cash equivalents 1,207 16,420 (27,383 ) 16,657 Cash and cash equivalents - beginning of period 1,894 9,743 30,484 9,506 Cash and cash equivalents - end of period $ 3,101 $ 26,163 $ 3,101 $ 26,163 Supplemental cash flow information (note15) The accompanying notes are an integral part of these unaudited interim consolidated financial statements. Quest Capital Corp. Notes to UnauditedInterim Consolidated Financial Statements For the three and six months ended June 30, 2008 (Expressed in thousands of Canadian dollars, except share capital information) 1. Nature of operations Quest Capital Corp.’s (“Quest” or the “Company”) focus is to provide mortgage financings.Throughout 2007, the Company also provided a range of services including corporate finance, consulting, management and administrative services through its wholly-owned subsidiaries, Quest Management Corp. and Quest Securities Corporation. In December 2007, Quest reorganized its business, operations and assets in order to qualify as a mortgage investment corporation (“MIC”) for Canadian income tax purposes. A MIC is a special-purpose corporation defined under Section 130.1 of the Income Tax Act (Canada). A MIC does not pay corporate-level taxes when all taxable income is distributed to shareholders as dividends during a taxation year and within 90 days of its year end.Taxable Canadian shareholders will have dividend payments subject to Canadian tax as interest income. As of January 1, 2008, the Company must continually meet the following criteria to maintain MIC eligibility: (i) at least 50% of its assets must consist of residentially oriented mortgages and/or cash; (ii) it must not directly hold any foreign assets, including investments secured by real property located outside of Canada; (iii) it must not engage in operational activities outside of the business of lending and investing of funds; and (iv) no person may own more than 25% of the issued and outstanding shares. 2. Basis of presentation The accompanying financial information does not include all disclosures required under generally accepted accounting principles for annual financial statements.The accompanying financial information reflects all adjustments, consisting primarily of normal recurring adjustments which are, in the opinion of management, necessary for a fair presentation of results for the interim periods.These interim consolidated financial statements should be read in conjunction with the Company’s 2007 audited annual financial statements and notes. Certain comparative figures have been reclassified to conform to the current period’s presentation and have been adjusted due to a prior period classification error relating to cumulative translation adjustment and other comprehensive income as reported in the December 31, 2007 financial statements. 3. Significant accounting policies These interim consolidated financial statements follow the same accounting policies and methods of application as the Company’s audited annual financial statements, except as noted in Note 4 below.These interim consolidated financial statements are prepared in accordance with Canadian generally accepted accounting principles and include the Company’s accounts and those of its wholly-owned subsidiaries, QC Services Inc., Viceroy Capital Corp., Viceroy Gold Corporation and its 75% proportionate joint venture interest in the Castle Mountain property. 4. Changes in accounting policies Effective January 1, 2008, the Company adopted the CICA handbook section 1535, “Capital Disclosures”, which requires an entity to disclose its objectives, policies, and processes for managing capital.In addition, this section requires disclosure of summary quantitative information about what an entity manages as capital; see note 13 to these consolidated financial statements. Effective January 1, 2008, the Company adopted the CICA handbook sections 3862 “Financial
